Citation Nr: 1039817	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-37 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
gastrointestinal (GI) disability prior to May 9, 2007.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for a gastrointestinal (GI) disability from May 9, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 



INTRODUCTION

The Veteran had active military service from May 1983 to July 
2005.

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2005 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
pertinent part, granted service connection for gastroesophageal 
reflux disease (GERD), with a 0 evaluation and an effective date 
of August 1, 2005.  A June 2009 rating decision granted the 
Veteran a 10 percent evaluation for his GI disability effective 
May 9, 2007.  

The issues have been recharacterized to comport to the evidence 
of record.  


FINDINGS OF FACT

1.  Prior to May 9, 2007, the Veteran's GI disability did not 
manifest frequent episodes of bowel disturbance with abdominal 
distress or two or more of dysphagia, pyrosis, regurgitation, or 
substernal or arm or shoulder pain.

2.  After May 9, 2007, the Veteran's GI disability manifested 
diarrhea with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  Prior to May 9, 2007, the criteria for an initial compensable 
rating for a GI disability have not been met.  38 U.S.C.A. § 1155 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Codes (DCs) 7319 and 7346 (2009).

2.  From May 9, 2007, the criteria for a rating of 30 percent, 
but no more, for a GI disability have been met.  38 U.S.C.A. § 
1155 (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Codes (DCs) 7319 and 7346 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of the evaluation to be assigned the now-service 
connected GI disability is a "downstream" issue.  Hence, 
additional notification is not required.  See Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. Nicholson, 
No. 06-7303 (Fed. Cir. Apr. 5, 2007).  Notwithstanding, the RO 
provided the appellant with pre- adjudication notice with regard 
to entitlement to service connection in a February 2005 letter.  
Additional notice, including that concerning the issues of 
establishing higher evaluations and effective dates, was provided 
by a September 2006 letter.  The claim was subsequently re-
adjudicated in a January 2007 statement of the case (SOC).  The 
Veteran had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, and afforded the Veteran adequate 
medical examinations as to the severity of his service-connected 
disability.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran seeks an initial evaluation in excess of 0 percent 
for a GI disability prior to May 9, 2007, and in excess of 10 
percent from May 9, 2007.  The Veteran contends that he continues 
to have problems with his GI disability, and that he takes 
medications such as Pepto Bismol, but they do not always relieve 
his symptoms.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection or on appeal of 
a subsequent denial of an increased rating, it may be found that 
there are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

In the October 2005 rating decision on appeal, the RO granted 
service connection for GERD, assigning a 0 percent evaluation, 
effective August 1, 2005, under 38 C.F.R. § 4.114, DC 7399-7346.  
A June 2009 rating decision granted the Veteran a 10 percent 
evaluation for irritable bowel syndrome (IBS) with history of 
GERD, effective May 9, 2007, under 38 C.F.R. § 4.114, DC 7346-
7319.

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend themselves 
to distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14; 38 C.F.R. § 4.113.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

Under Diagnostic Code 7319, a non-compensable rating is 
assignable for mild irritable colon syndrome; disturbances of 
bowel function with occasional episodes of abdominal distress.  A 
10 percent evaluation is assignable for moderate irritable colon 
syndrome; frequent episodes of bowel disturbance with abdominal 
distress.  A maximum 30 percent evaluation is assignable for 
severe irritable colon syndrome; diarrhea, or alternating 
diarrhea and constipation with more or less constant abdominal 
distress.  Id.  

"Diarrhea" means abdominal frequency and liquidity of fecal 
discharge.  See Dorland's Illustrated Medical Dictionary 517 
(24th ed., 1994).

Under Diagnostic Code 7346 a 10 percent rating is warranted for a 
hiatal hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is warranted 
for persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
Lastly, a 60 percent rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114. 

As there is no regulatory definition of considerable or severe 
impairment of health, the Board must apply the terms in a manner 
that is "equitable and just."  38 C.F.R. § 4.2.  

A.  Rating in Excess of 0 percent prior to May 9, 2007

A VA examination was conducted in June 2005, and the examiner 
noted a review of the Veteran's claim file.  The Veteran reported 
a history of substernal burning in his chest over the last 5 or 6 
years usually occurring 1 or 2 times per month.  He takes Pepto 
Bismol as needed with good relief without significant side 
effects.  A physical examination revealed that the Veteran's 
abdomen is soft and nontender without masses or organomegaly; 
bowel sounds are intact.  A diagnosis of GERD, minimal, was 
given.  

Prior to May 9, 2007, there is no medical evidence of record 
indicating that the Veteran experienced frequent episodes of 
bowel disturbance with abdominal distress indicative of moderate 
irritable colon syndrome.  Thus a 10 percent rating under 
Diagnostic Code 7319 prior to May 9, 2007, is not warranted.  38 
C.F.R. § 4.114.

Prior to May 9, 2007, although there is evidence that the Veteran 
experienced pyrosis (heartburn), there is no medical evidence of 
record indicating, nor does the Veteran claim, that he also 
experiences dysphagia, regurgitation, or substernal or arm or 
shoulder pain.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating for a GI 
disability prior to May 9, 2007, is not warranted.  See Gilbert, 
1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Rating in Excess of 10 percent from May 9, 2007

A VA examination was conducted on May 9, 2007.  The examiner 
noted a review of the Veteran's claim file.  The Veteran has 
abdominal, not esophagogastric complaints.  Therefore, he did not 
complain of dysphagia, pyrosis, hematemesis, melena, reflux, 
regurgitation, nausea, or vomiting.  The Veteran complained of 
constant flatulence, which is relieved by having a bowel 
movement.  He reports one bowel movement, which is pasty in 
consistency after each meal, not accompanied by pain or other 
gastrointestinal symptoms.  The Veteran takes Pepto Bismol, to 
which he has a good response and becomes less gassy.  The 
Veteran's general state of health is normal, his weight is 
stable, he has normal nutrition, and no signs of anemia.  A 
diagnosis of irritable bowel syndrome, no GERD, was given.  
March 2008 VA treatment records note that the Veteran complained 
of epigastric pain, 7/10.  An impression of GERD was given.  
 
A February 2009 VA examination report notes that the examiner 
reviewed the Veteran's claim file.  The Veteran uses medication 
for his reflux and has cramping pain just before each bowel 
movement 5 times daily.  There has been no weight gain or loss, 
mild nausea, no vomiting, and no hospitalizations as a result of 
his GI disability.  Under a section described as "constipation, 
diarrhea," the examiner noted that the Veteran has 5 loose bowel 
movements every day.  A physical examination revealed that the 
Veteran is well nourished and in no acute distress.  There is no 
malnutrition or other evidence of debility, mild tenderness in 
the right and left upper quadrant of the abdomen, no fistula or 
abdominal mass, and no weight gain or loss.  A diagnosis of 
irritable bowel syndrome, with GERD, mild, was given.  

After May 9, 2007, the competent medical evidence of record shows 
that the Veteran has diarrhea or loose stools with cramping pain 
5 times per day and epigastric pain.  Thus, the requirements for 
a 30 percent rating under DC 7319, diarrhea with more or less 
constant abdominal distress, have been met and a 30 percent 
rating, which is the maximum rating allowable under this Code, is 
warranted.  38 C.F.R. § 4.114.

After May 9, 2007, there is no medical evidence of record 
indicating that the Veteran suffers from hematemesis or melena 
with moderate anemia.  Likewise, the medical evidence of record 
does not show that the Veteran's GI disability is productive of a 
severe impairment of his health.  In fact the May 2007 VA 
examination report notes that the Veteran's general state of 
health is normal and the February 2009 VA examination report 
notes that there is no evidence of debility.  Thus, after May 9, 
2007, the Veteran is not entitled to a 60 percent rating for a GI 
disability under 38 C.F.R. § 4.114, DC 7346.  

At no time has the Veteran's GI disability met or nearly 
approximated the criteria for a rating in excess of 0 percent 
prior to May 9, 2007, or in excess of 30 percent at any time 
during the pendency of this claim; thus further staged ratings 
are not for application.  See Hart, 21 Vet. App. at 505.

Nor does the Veteran qualify for extra-schedular consideration 
for his service-connected disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extra-schedular evaluation is made.  38 C.F.R. § 
3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service- connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the Veteran 
describes and the findings made by the various health 
professionals are the symptoms included in the criteria found in 
the rating schedule for a GI disability.  And as discussed above, 
when Veteran's symptoms and the effects of his disability are 
compared to the criteria in the ratings schedule, a 0 rating 
prior to May 7, 2009, and a 30 percent rating after May 7, 2009, 
accurately reflect the level of severity of his disability.  The 
schedular criteria are not inadequate for rating this Veteran's 
disability and therefore referral for extra-schedular 
consideration is not warranted.


ORDER

Entitlement to an initial compensable evaluation for a 
gastrointestinal (GI) disability prior to May 9, 2007, is denied.  

Entitlement to an initial evaluation of 30 percent, but no more, 
for a gastrointestinal (GI) disability after May 9, 2007, is 
granted.  


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


